Citation Nr: 0621650	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right foot and great toe to include arthritis of the 
right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1944 and from December 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a crushed right foot and a fungus infection.  

In September 2005, the veteran appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO in St. Petersburg, Florida.  At that time, a motion 
to advance the case on the docket was granted as the veteran 
was over 75 years old.

In October 2005, the issues on appeal were remanded to the RO 
for further development.  In a March 2006 rating decision, 
the RO granted service connection for a fungus infection, and 
that issue is not before the Board.


FINDINGS OF FACT

There is no medical evidence of record linking any of the 
veteran's current right toe disabilities to the injury to his 
right foot incurred during active duty service; and arthritis 
of the right great toe was first shown decades after service. 


CONCLUSION OF LAW

Right foot and great toe disabilities were not incurred in or 
aggravated by the veteran's active service, and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  In order to 
establish service connection for a claimed disorder, there 
must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (link or connection) between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  If the 
preponderance of the evidence is against the claim, the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

When certain specified disabilities, such as arthritis, 
manifest to a degree of 10 percent or more within one year 
after service separation, service connection will be 
presumed. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The veteran states that his right foot was broken in 1955 
when another soldier jumped on it.  The veteran's statement 
of the incident is accepted as competent and credible 
evidence of an in-service injury.

The existence of current disabilities of the right great toe 
is confirmed by VA Podiatry Clinic notes for the period 
November 1999 through May 2001 which  was decades after his 
military service.  These notes reflect that the veteran has 
been treated for chronic pedal edema; severe degenerative 
joint disease of the right foot; very severe degenerative 
disease of the right first metatarsophalangeal joint, 
confirmed by x-ray; arthritic feet; and dystrophic toenails.  

Since the treating physician did not provide an opinion as to 
whether the current disabilities were related to the 
veteran's active service, the Board remanded the issue for a 
medical examination and opinion in October 2005.

The examination was conducted in November 2005.  While the 
examining physician was able to provide an opinion that other 
claimed disability (fungus) was at least as likely as not 
related to the veteran's active service, he said he could not 
conclude that the veteran's "current right foot disabilities 
are related to active service" without resorting to "mere 
speculation."  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The veteran has stated his belief that his current 
disabilities of the right great toe are related to an 
incident in service when his right foot was crushed.  As a 
layman without medical expertise, however, his testimony 
regarding the etiology of his disabilities is not competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

The veteran is not entitled to a presumption of service 
connection for his right great toe arthritis because it was 
evident or diagnosed until many years after he left active 
service.

As there is no competent medical evidence linking the 
veteran's current right foot disabilities to his in-service 
injury, the preponderance of the evidence is against the 
claim, there is no doubt to be resolved, and the claim for 
service connection for the residuals of a right foot injury 
must be denied.

II.  Duties to Notify and Assist

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in May 2001. 
 
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and has been given ample 
time to respond to VA notices.  Any defect concerning the 
timing of the notice is considered to be harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   

Service military records and VA medical records have been 
obtained, and the veteran received a VA examination in 
connection with his claimed disabilities.  The Board is not 
aware of any relevant evidence that has not been obtained, 
and the veteran notified the RO in April 2006 that he did not 
have any other information or evidence to submit. 
Additionally, the veteran provided ample testimony at 
separate hearings that were held at the RO in March 2004, and 
before the undersigned in September 2005.
 
In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so any failure to notify the veteran regarding 
those matters is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
There is no prejudice to the veteran in adjudicating the 
appeal at this time.


ORDER

Entitlement to service connection for residuals of an injury 
to the right foot and great toe to include arthritis of the 
right great toe is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


